United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3833
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Gregory T. Jacobs

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: April 8, 2013
                               Filed: May 29, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Gregory Jacobs appeals from the judgment of the District Court1 sentencing him
to twenty-four months in prison after the court revoked his supervised release. We
affirm.


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
       In September 2012, Jacobs was on supervised release from a conviction for
being a felon in possession of ammunition when his probation officer filed a report
alleging six violations of his supervised release. At his revocation hearing, Jacobs
admitted to three violations: failure to report to the probation office as directed, failure
to be employed, and failure to notify his probation officer of a change in residence.
After hearing testimony from witnesses, the District Court determined that the
government had proved two other violations: failure to participate in mental-health
counseling as directed and failure to notify his probation officer within seventy-two
hours of having an encounter with police officers. The court declined to find the sixth
alleged violation, that Jacobs had committed another crime during that encounter with
police, noting that the charges in question were unresolved. The five violations that
the court did find were not the first that Jacobs had committed during his supervised
release, but the prior violations had not resulted in a revocation of his release.

       The advisory revocation sentencing range under Chapter 7 of the U.S.
Sentencing Guidelines Manual (Violations of Probation and Supervised Release) was
six to twelve months in prison. The court sentenced Jacobs to twenty-four months,
the maximum sentence allowed by law, with no further supervised release. On appeal,
Jacobs argues that the court abused its discretion and imposed an unreasonable
sentence in violation of the parsimony principle. We review the substantive
reasonableness of a revocation sentence under the same standard applied to our review
of an initial sentence, that is, we review the sentence for an abuse of the court’s
discretion. United States v. Growden, 663 F.3d 982, 984 (8th Cir. 2011).

       Under the parsimony principle, the court is to impose a sentence “sufficient, but
not greater than necessary,” to satisfy the statutory goals of sentencing. 18 U.S.C.
§ 3553(a); see also United States v. Young, 644 F.3d 757, 762 (8th Cir. 2011). Jacobs
argues that the court found only Grade C violations and that “[r]evocation was not
even required based on” those violations. Br. of Appellant at 6. He further contends
that his “history and circumstances” did not justify the sentence and that he was
“eager to participate” in treatment for his mental-health issues. Id. at 7. In sum, he


                                            -2-
maintains that in these circumstances, this revocation sentence above the advisory
Guidelines range was unreasonable. We disagree.

        The record demonstrates that the District Court had valid reasons for imposing
the sentence it did. The court noted the difficulty that the probation office had in
supervising Jacobs’s release, as well as Jacobs’s extensive criminal history and his
anger-management problem, especially with his girlfriend. Tr. of Revocation
Proceedings at 48–50. Explaining that it had considered the “Chapter 7 policy
statement,” the court invoked the parsimony principle and set out the § 3553(a)
sentencing factors it considered relevant, telling Jacobs, “[T]he revocation guideline
is not sufficient in your case to promote respect for the law, afford adequate deterrence
for criminal conduct, and to protect the public from further crimes by you.” Id. at 49
(emphasis added). The District Court did not fail to consider a relevant sentencing
factor, give weight to an improper or irrelevant factor, or err in weighing the factors
that it did consider. See United States v. Watson, 480 F.3d 1175, 1177 (8th Cir.)
(explaining how a court may abuse its discretion at sentencing), cert. denied, 552 U.S.
927 (2007). We hold that the twenty-four-month sentence is substantively reasonable
and that the District Court did not abuse its discretion in sentencing Jacobs.

       Although neither party has raised the issue in this appeal, we note that the
written judgment for revocation of supervised release includes the sixth alleged
violation, that Jacobs committed another crime, in the list of violations of supervised
release that the District Court found after the hearing. But as we said above, the court
could not have been more clear at sentencing that although it was finding Jacobs in
violation of the terms of his release for failing to report an encounter with police to his
probation officer, it was not finding that he committed the crimes with which he was
charged as a result of that encounter, as alleged in the sixth violation. Tr. of
Revocation Proceedings at 42, 43. Because “the oral pronouncement and written
judgment conflict, the oral sentence controls.” United States v. Morais, 670 F.3d 889,
895 (8th Cir.), cert. denied, 133 S. Ct. 311 (2012). There is no doubt that the District
Court declined to find Jacobs guilty of the alleged other-crime violation, so we modify


                                           -3-
the written judgment to exclude that violation from the judgment “instead of wasting
judicial resources by remanding the case.” United States v. Daniels, 477 F. App’x
424, 427 (8th Cir. 2012) (per curiam) (unpublished); see also 28 U.S.C. § 2106
(giving the appellate courts authority to modify any judgment “lawfully brought
before it for review”); cf. United States v. Todd, 471 F. App’x 557, 558 (8th Cir.
2012) (per curiam) (unpublished) (acting sua sponte to instruct the district court to
modify a written sentencing judgment in order to correct a typographical error).

      We affirm the judgment of the District Court as modified.
                      ______________________________




                                         -4-